       Case 1:20-cv-00659-LJV-LGF Document 25 Filed 08/19/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT FOR
                          WESTERN DISTRICT OF NEW YORK


 SALVATORE’S ITALIAN GARDENS INC.,
 GARDEN PLACE, INC. and THE
 DELAVAN HOTEL, LLC

                                Plaintiffs,                  Case No.: 1:20-cv-00659-LJV
        vs.

 HARTFORD FIRE INSURANCE
 COMPANY

                                Defendant.

    PLAINTIFFS’ MOTION AND SUPPORT TO STAY PENDING ACTION BY THE
      JUDICIAL PANEL ON MULTIDISTRICT LITIGATION AND NOTICE OF
                             AUTHORITY

       Plaintiffs Salvatore’s Italian Gardens Inc., Garden Place, Inc. and The Delavan Hotel, LLC

(“Plaintiffs”) respectfully move this Court for an order staying all deadlines in this matter pending

a decision by the Joint Panel on Multi-District Litigation (“JPML”). A proposed Order is attached

hereto. Based on the below, a Stay is warranted.

       1.      This case is one of more than 200 pending in federal courts around the country

against various insurance companies seeking business insurance coverage for business income

losses arising out of the COVID-19 pandemic.

       2.      Plaintiffs initiated this case by filing a Complaint on June 2, 2020, seeking a

declaratory judgment that, inter alia, the insurance policy issued by Defendant provides coverage

for Plaintiffs for business interruption losses caused by orders of civil authority. See ECF #1.

       3.      On August 3, 2020, Defendant filed a Motion to Dismiss pursuant to Rule 12 of the

Federal Rules of Civil Procedure. See ECF # 21.
       Case 1:20-cv-00659-LJV-LGF Document 25 Filed 08/19/20 Page 2 of 5




       4.      Concurrent with Plaintiffs’ action, several motions and numerous responses

seeking consolidation of these actions were filed with the JPML. See In re: COVID-19 Business

Interruption Protection Ins. Litig., Dkt. No. MDL-2942.

       5.      The JPML held a hearing on consolidation of these actions for July 30, 2020.

       6.      The Plaintiffs respectfully notified this Court of the August 12, 2020 decision by

the JPML”). The JPML issued a decision denying the application to consolidate and transfer all

cases against all insurers involving claims similar to Plaintiffs’.

       7.      However, the JPML reasoned that “the arguments for insurer-specific MDLs are

more persuasive” such that the Panel issued show cause orders to the parties in cases involving

four insurers—including some Defendants before this Court—to show why those actions should

not be centralized. Id. at 4.

       8.      The Panel recognized, with respect to the actions against four insurers,

“centralization of these actions could eliminate inconsistent pretrial rulings with respect to the

overlapping nationwide class claims that most of the insurers face” as well as “eliminate

duplicative discovery.” Id.

       9.      The JPML also expedited responses to the show cause orders to ensure the matters

could be discussed at the September 24, 2020 hearing, specifically including matters involving the

Defendant in the instant matter. See In Re: Hartford Covid-19 Business Interruption Protection

Insurance Litigation, MDL No. 2963 (Exhibit A).

       10.     The Panel asked the Defendant why the actions should not be transferred to a single

district and afforded parties seeking centralization an opportunity to file replies. The Panel is

having argument on these September 24, 2020. A JMPL transfer decision “[u]sually [occurs]




                                                 -2-
          Case 1:20-cv-00659-LJV-LGF Document 25 Filed 08/19/20 Page 3 of 5




within two weeks of oral argument . . . .” John G. Heyburn II, A View from the Panel: Part of the

Solution, 82 TUL. REV. 2225, 2244 n.88. (2008) such that the delay would be minimal in duration.

          11.   Plaintiffs move to stay this action in its entirety pending a ruling by the JPML

concerning the motion to transfer this action for coordinated or consolidated pretrial proceedings

pursuant to 28 U.S.C. § 1407 because work done in this matter by this Court and the parties now,

before the JPML’s decision on the MDL application, could potentially become wasted effort if an

MDL is created and consolidation occurs.

          12.   Given the procedural posture of this action and the related cases currently awaiting

a ruling before the JPML, conservation of the parties’ resources and judicial efficiency dictate that

all deadlines in this matter, including Plaintiffs’ obligation to respond to Defendant’s Motion to

Dismiss, should be stayed pending the JPML’s ruling.

          13.   It is well within the Court’s discretion to stay proceedings. Royal Park Investments

SA/NV v. Bank of Am. Corp., 941 F. Supp. 2d 367, 369-70 (S.D.N.Y. 2013). Additionally, courts

in this District routinely stay motions pending rulings by the JPML. Id. at 370; see also Civitillo

v. Merck & Co., No. 07-CV-6612L, 2008 WL 251922, at *1 (W.D.N.Y. Jan. 30, 2008) (collecting

cases).

          14.   In deciding whether a stay is appropriate, a court should consider (1) the private

interests of the plaintiffs in proceeding expeditiously with the civil litigation as balanced against

the prejudice to the plaintiffs if delayed; (2) the private interests of and burden on the defendants;

(3) the interests of the courts; (4) the interests of persons not parties to the civil litigation; and (5)

the public interest. Pierre v. Prospect Mortg., LLC, No. 1:13-CV-453 NAM/RFT, 2013 WL

5876151, at *2 (N.D.N.Y. Oct. 31, 2013).




                                                  -3-
         Case 1:20-cv-00659-LJV-LGF Document 25 Filed 08/19/20 Page 4 of 5




         15.   Here, a temporary stay would create no prejudice to Defendant. However, allowing

the action to continue would create hardship on Plaintiffs by exposing them to unnecessary

proceedings and potential inconsistent rulings. On the other hand, a temporary stay will promote

judicial economy and efficiency by avoiding duplicative and potentially wasted efforts by this

Court.

         16.   As other courts in this District have noted, stays pending transfer are “not

extraordinary” and “will also conserve judicial resources, one of the fundamental goals of

multidistrict litigation practice.” North v. Merck & Co., No. 05-CV-6475L, 2005 WL 2921638, at

*2 (W.D.N.Y. Nov. 4, 2005); see also Civitillo at *1 (collecting cases).

         17.   Accordingly, Plaintiffs respectfully request this Court enter an order staying all

proceedings in this matter, including Defendant’s Motion to Dismiss, pending the JPML’s

decision. Plaintiffs will promptly inform the Court in the event this action is not transferred by the

JPML.

         18.   Counsel for the Plaintiffs communicated with counsel for the Defendant regarding

the need for such a motion. Defendant indicated that it opposes this motion.


Dated: August 19, 2020                         Respectfully submitted,


                                               /s/ John Richmond
                                               John E. Richmond, Esq.
                                               RICHMOND VONA, LLC
                                               1659 Amherst St., Suite 100
                                               Buffalo, NY 14214
                                               Telephone: 716-500-5678
                                               Facsimile: 716-500-5679
                                               john@richmondvona.com




                                                -4-
Case 1:20-cv-00659-LJV-LGF Document 25 Filed 08/19/20 Page 5 of 5




                             Richard M. Golomb, Esq.
                             Kenneth J. Grunfeld, Esq.
                             GOLOMB & HONIK, P.C.
                             1835 Market Street, Suite 2900
                             Philadelphia, PA 19103
                             Telephone: (215) 985-9177
                             Facsimile: (215) 985-4169
                             rgolomb@golombhonik.com
                             kgrunfeld@golombhonik.com

                             Arnold Levin, Esq.
                             Frederick Longer, Esq.
                             Daniel Levin, Esq.
                             LEVIN SEDRAN & BERMAN, L.L.P.
                             510 Walnut Street, Suite 500
                             Philadelphia, PA 19106-3697
                             Telephone: (215) 592-1500
                             alevin@lfsblaw.com
                             flonger@lfsblaw.com
                             dlevin@lfsblaw.com

                             W. Daniel “Dee” Miles, III
                             Rachel N. Boyd
                             Paul W. Evans
                             BEASLEY, ALLEN, CROW, METHVIN,
                             PORTIS & MILES, P.C.
                             P.O. Box 4160
                             Montgomery, Alabama 36103
                             Tel: (334) 269-2343
                             Fax: (334) 954-7555
                             Dee.Miles@BeasleyAllen.com
                             Rachel.Boyd@BeasleyAllen.com
                             Paul.Evans@BeasleyAllen.com

                             Counsel for Plaintiffs




                              -5-
